DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 05/14/2021. As directed by the amendment - claims 1, 7, and 13-16 are amended. Applicant’s amendments to the Claims have overcome each and every rejection previously set forth in the non-final office action mailed 02/17/2021. However, a new rejection is made in view of Donnelly (U.S. Patent No. 4,623,121).
Response to Arguments
Applicant’s arguments, see remarks, filed 05/17/2021, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Donnelly (U.S. Patent No. 4,623,121).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    551
    576
    media_image1.png
    Greyscale

Annotated Figure 2 from Simmons.
Claims 1-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (U.S. Patent No. 4,623,121) in view of Simmons et al. (U.S. Patent No. 4,113,268).
Regarding claim 1, Donnelly discloses a butterfly valve comprising: a valve body 11 (Col. 4, lines 30-45); and a valve retainer (16) mounted to the valve body (11), the valve body (11) and the valve retainer (16) defining a circumferential cavity, the cavity including: a first surface (64) substantially perpendicular to a longitudinal axis of a flow path of process fluid through the butterfly valve (Col. 4, lines 30-55); a second surface (68) substantially perpendicular to the longitudinal axis, the second 
Donnelly fails to disclose an elastic member to seal against the seal and the third surface, the elastic member to prevent process fluid leakage from the first surface of the seal circumferential cavity to the second surface of the circumferential cavity.
Simmons teaches a butterfly valve comprising an elastic member (10) to seal against the seal (28) and the third surface (40), the elastic member (10) to prevent process fluid leakage from the first surface (38) of the circumferential cavity (11) to the second surface (39) of the circumferential cavity 11 (Col. 5, lines 25-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Donnelly to provide an elastic member to seal against the seal and the third surface, the elastic member to prevent process fluid leakage from the first surface of the seal circumferential cavity to the second surface of the circumferential cavity. Doing so would provide a good backup seal between the valve body and the seal (Col. 6, lines 3-18), as recognized by Simmons.

Regarding claim 3, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the third surface (66) is substantially perpendicular to the first surface (64) and the second surface 68 (see Figure 1).
Regarding claims 4-6, Donnelly as modified teaches the invention as essentially claimed and further teaches a valve disc (13) to block fluid from traveling through the flow path (Col. 4, lines 58-65). 
Donnelly fails to teach a protrusion on the valve retainer and a protrusion on the valve body to retain the seal within the cavity; wherein the protrusions include inner surfaces substantially angled toward an axis of rotation of the valve disc; wherein the inner surfaces of the protrusions are substantially parallel.
Simmons teaches a butterfly valve comprising a protrusion (41) on the valve retainer (7) and a protrusion (42) on the valve body (1) to retain the seal (28) within the cavity 11 (see Figure 2); wherein the protrusions (41, 42) include inner surfaces substantially angled toward an axis of rotation of the valve disc 12 (see Figure 2); wherein the inner surfaces of the protrusions (41, 42) are substantially parallel (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Donnelly to provide a protrusion on the valve retainer and a protrusion on the valve body to retain the seal within the cavity; wherein the protrusions include inner surfaces substantially angled toward an axis of rotation of the valve disc; wherein the inner surfaces of the protrusions are substantially parallel, as taught by Simmons. Doing so would retain the seal in the cavity.
Regarding claim 7, Donnelly discloses butterfly valve comprising: a valve disc (13) to selectively block an aperture to adjust a fluid flow through the aperture; a valve body (16) including a first 
Donnelly fails to disclose an elastic member to seal against the seal and a third surface extending between the first surface and the second surface, the elastic member to prevent process fluid leakage from the first surface of the circumferential cavity to the second surface of the seal circumferential cavity.
Simmons teaches a butterfly valve comprising an elastic member (10) to seal against the seal (28) and a third surface (40) extending between the first surface (39) and the second surface (38), the elastic member (10) to prevent process fluid leakage from the first surface (39) of the seal cavity (11) to the second surface (38) of the seal cavity 11 (Col. 5, lines 25-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Donnelly to provide an elastic member to seal against the seal and a third surface extending between the first surface and the second surface, the elastic member to prevent process fluid leakage from the first surface of the circumferential cavity to the second surface of the seal 
Regarding claim 8, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the first surface (64) is substantially perpendicular to the longitudinal axis (see Figure 1).
Regarding claims 9-12, Donnelly as modified teaches the invention as essentially claimed but fails to teach wherein the valve retainer further includes a first protrusion to retain the seal within the circumferential cavity; wherein the first protrusion includes a first inner surface opposing and substantially parallel to a surface of the seal, the first inner surface angled relative to the first circumferential surface; wherein the first inner surface is substantially perpendicular to a line extending from an outer surface of the valve disc to a centerline of a valve shaft; wherein the valve body further includes a second protrusion to retain the seal within the circumferential cavity, the second protrusion including a second inner surface opposing and substantially parallel to the first inner surface.
Simmons teaches a butterfly valve wherein the valve retainer (7) further includes a first protrusion (41) to retain the seal (28) within the circumferential cavity 11 (see Figure 2 wherein the first protrusion (41) includes a first inner surface (see annotated figure above) opposing and substantially parallel to a surface (see annotated figure above) of the seal (28), the first inner surface angled relative to the first circumferential surface 39 (see Figure 2); wherein the first inner surface (see annotated figure above) is substantially perpendicular to a line extending from an outer surface of the valve disc (12) to a centerline of a valve shaft; wherein the valve body (1) further includes a second protrusion (42) to retain the seal (28) within the circumferential cavity (11), the second protrusion (42) including a second inner surface (see annotated figure above) opposing and substantially parallel to the first inner surface (see annotated figure above; see Figure 2).

Regarding claim 13, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the third surface (66) defines a maximum range of motion of the seal (20, 50) within the circumferential cavity.
Regarding claims 14 and 18-20, Donnelly discloses a butterfly valve comprising: a valve body (16) defining a first end of a circumferential cavity, the first end including a surface (64) substantially perpendicular to a longitudinal axis of a fluid flow path through the butterfly valve (Col. 4, lines 30-55); a valve retainer (11) mounted to the valve body (16), the valve retainer (11) defining a second end of the circumferential cavity, the cavity to enable a seal (20, 50) to translate within the circumferential cavity in a direction substantially perpendicular to the longitudinal axis of the fluid flow path, the seal (20, 50) to include a first seal portion (20) and a second seal portion (50), the second seal portion (50) positioned within an internal cavity of the first seal portion (20), the first seal portion (20) includes a first contact surface (right surface of 22 viewed in Figure 1) to contact a first surface (64) of the circumferential cavity and a second contact surface (surface left of 36) to contact a second surface (68) of the circumferential cavity, the first contact surface (right surface of 22 viewed in Figure 1) longer than the second contact surface (surface left of 36); the third surface (66) extending between the first surface (64) of the 
Donnelly fails to disclose a first protrusion to retain the seal being adjacent the first end of the cavity, and a second protrusion to retain the seal being adjacent the second end of the cavity; an elastic member to seal against the seal and a third surface of the circumferential cavity; the elastic member to prevent process fluid leakage from the first surface to the second surface; wherein the first and second protrusions retain the seal within the circumferential cavity; wherein the first protrusion and the second protrusion are substantially parallel; wherein the first protrusion and the second protrusion are substantially perpendicular to a line extending from an outer surface of a valve disc to a centerline of a valve shaft.
Simmons teaches a butterfly valve comprising a first protrusion (42) to retain the seal (28) being adjacent the first end of the cavity (11), and a second protrusion (41) to retain the seal (28) being adjacent the second end of the cavity (11), the seal (28) to include a first seal portion (28) and a second seal portion (46), the second seal portion (46) positioned within an internal cavity (45) of the first seal portion 28 (Col. 5, lines 25-65); and an elastic member (10) to seal against the seal (28) and a third surface (40) of the circumferential cavity (11); the elastic member (10) to prevent process fluid leakage from the first surface (39) to the second surface 38 (Col. 5, lines 25-65); wherein the first and second protrusions (42, 41) retain the seal (28) within the circumferential cavity 11 (see Figure 2); wherein the first protrusion (42) and the second protrusion (41) are substantially parallel (see Figure 2); wherein the first protrusion (42) and the second protrusion (41) are substantially perpendicular to a line extending from an outer surface of a valve disc (12) to a centerline of a valve shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Donnelly to provide a first protrusion to retain the seal being adjacent the first end of the cavity, and a second protrusion to retain the seal being adjacent the second end of 
Regarding claim 15, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the second surface (68) is substantially parallel to the first surface 64 (see Figure 1).
Regarding claim 16, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the third surface (66) is substantially perpendicular to the first surface 64 (see Figure 1).
Regarding claim 17, Donnelly as modified teaches the invention as essentially claimed and further teaches wherein the third surface (66) defines a maximum distance over which the seal (20, 50) can translate in the direction substantially perpendicular to the longitudinal axis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753